Hawley, J.,
dissenting:
I agree that the “ act to protect the wages of labor,” is in some respects vague and indefinite; but, in my opinion, it is not susceptible of the construction which has been given it. As I construe the law, the claimant is only required to give notice of his claim — in the manner specified in section 3 — to the officer executing the writ. It seems to haye been taken for granted by the legislature that such a notice would be sufficient to enable the debtor, or the creditor, to dispute the claim if they so desired.
The act implies that the officer, upon receiving the notice from the claimant, will, in order to protect himself, notify the debtor and the creditor.
The mere fact that, in the opinion of the court, it would be better to impose that duty upon the claimant instead of the officer, is no reason why the law should be so construed, unless, from the language of the act, it reasonably appears that such was the intention of the legislature.
By the provisions of section 3, the claimant is not required to bring any action, unless his claim is “disputed by either the debtor or the creditor,” and, in my opinion, he may bring his action at any time within ten days aft$r receiving notice from the debtor or creditor that his claim is disputed.
Courts are not authorized in order to sustain a law, to give it a construction not supported by the rvords of the statute. It is their province to conform to the evident intention of the legislature “ without indulging in speculation, either upon the impropriety or hardship of the law.”